Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 4-8 of Y. Shigeta et al., US 16/637,729 (Aug. 6, 2018) are pending.  Claims 5-8 to the non-elected invention groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1 and 4 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1 and 4, without traverse in the Reply to Restriction Requirement filed on January 7, 2022, is acknowledged.  Claims 5-8 to the non-elected invention of Groups (II)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Pursuant to the election of species requirement, Applicant elected, without traverse, The arylsulfonic acid amine salt of Example 1, para-styrene sulfonic acid N,N-dimethylcyclohexylamine salt.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1 and 4 read on the elected species.  The elected species was searched and found to be obvious over Katsuragawa in view of secondary art pursuant to § 103.  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search however was extended to the additional species cited in the §§ 102/103 rejections below.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 1 Recitation of “an aryl group having 1 to 7 carbon atoms” Is Unclear

Claim 1 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 term “an aryl group having 1 to 7 carbon atoms” with respect to variables R3, R4, and R5 is unclear.  

The term “aryl” is not defined in the specification.  Aryl groups are defined in the art as “[g]roups derived from arenes by removal of a hydrogen atom from a ring carbon atom”.  International Union of Pure and Applied Chemistry, Compendium of Chemical Terminology, Gold Book (2012) (“Gold Book”).  The term “arenes” in turn are defined as monoyclic and polycyclic aromatic hydrocarbons.  Gold Book at page 108.  The term “aromatic” means an unsaturated cyclic compound comprising a closed loop of 4n+2 electrons, wherein n is zero or any positive integer.  J. March, ADVANCED ORGANIC CHEMISTRY REACTIONS, MECHANISMS AND STRUCTURE 37-64, 49 (3rd ed., 1985); see also,  Gold Book at pages 109-110.  

hydrocarbon.   MPEP § 2111.  

In view of the art-known definition of aromatic discussed above, a cyclic aromatic hydrocarbon cannot have 1-5 carbons as encompassed by the claim 1 term “an aryl group having 1 to 7 carbon atoms”.  As such, the term “an aryl group having 1 to 7 carbon atoms” cannot be understood by one of skill in the art.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over Y. Liu et al., Synthesis and characterization of poly(trialkylammonium styrenesulfonate) polymers, PMSE Preprints (2010) (“Liu”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Liu et al., Synthesis and characterization of poly(trialkylammonium styrenesulfonate) polymers, PMSE Preprints (2010) (“Liu”).  Li discloses an investigation regarding converting the sodium styrenesulfonate (SS-Na monomer) to more lipophilic trialkylammonium salt forms and their polymerization by reversible addition fragmentation chain transfer (RAFT) polymerization.  Liu at page 1, col. 1 (“Introduction”).  Liu discloses that triethyl-, tripropyl-, and tributylammonium styrenesulfonate were prepared.  Liu at page 1, col. 1.  See also, CAS Abstract and Indexed Compounds, Y. Liu et al., PMSE Preprints (2010).  



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The Liu compounds meets each and every limitation of claim 1, which is therefore unpatentable over Liu pursuant to U.S.C. 102(a)(1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over K. Katsuragawa et al., US 4,115,436 (1978) (“Katsuragawa”) in view of T. Hattori et al., US 4,029,640 (1977) (“Hattori”).  


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

K. Katsuragawa et al., US 4,115,436 (1978) (“Katsuragawa”)

Katsuragawa teaches a process for producing in high conversion ammonium p-styrenesulfonate (which contains substantially no alkali metal component) comprising  reacting an amine having more than 7 carbon atoms and a mineral acid with an alkali metal (preferably Na or K) and p-styrenesulfonate in a solvent of water or of a mixture of an organic solvent and water, to produce an amine salt of p-styrenesulfonic acid and then reacting ammonia with said amine salt to form the ammonium p-styrenesulfonate.  Katsuragawa at col. 1, lines 40-54.  




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein R1, R2 and R3 represent H or an alkyl or aryl group and at least one of R1, R2 and R3 is such an alkyl or aryl group, and the number of carbon atoms in the amine is greater than 7.  Katsuragawa at col. 2, lines 17-42.  

Katsuragawa teaches that suitable amines having the formula R1R2R3N as shown in the reaction formulae (1) and (2) include primary amines, secondary amines and tertiary amines.  Katsuragawa at col. 2, line 67 – col. 3, line 1 (emphasis added).  Katsuragawa teaches that the amines must have more than 7 carbon atoms.  Katsuragawa at col. 3, line 2.  

Katsuragawa teaches that aromatic tertiary amines are useful in the process, such as N,N-dimethyltoluidine, N,N-diethylaniline, N-methyldiphenylamine.  Katsuragawa at col. 3, lines 20-22.  Each of N,N-dimethyltoluidine, N,N-diethylaniline, and N-methyldiphenylamine fall within claim 1 Markush tertiary amine genus of formula (3).  For example, N,N-diethylaniline has the following structure:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

As discussed above, Katsuragawa teaches that the amine salt of p-styrenesulfonic acid is useful to prepare purified ammonium p-styrenesulfonate.  Katsuragawa at col. 1, lines 40-53.  In any case, when R1R2R3N in the above Katsuragawa amine salt of Scheme (I) is any of N,N-dimethyltoluidine, N,N-diethylaniline, and N-methyldiphenylamine, it falls within (and meets each and every limitation of) the instantly claimed genera of the arylsulfonic acid amine salts of Formula (1).   

In Examples 1-3, Katsuragawa teaches preparation of purified ammonium p-styrenesulfonate by first reacting sodium p-styrenesulfonate with p-toluidine hydrochloride to form a precipitate (i.e., the p-toluidine salt of p-styrenesulfonic acid) followed by reacting the p-toluidine salt with aqueous ammonia solution to give the purified ammonium p-styrenesulfonate.  Katsuragawa at col. 5, lines 28-58.  

T. Hattori et al., US 4,029,640 (1977) (“Hattori”)

Hattori teaches providing a process for producing ammonium p-styrenesulfonate or a polymer thereof which comprises reacting an alkali metal p-styrenesulfonate or a polymer thereof with an organic ammonium salt in a medium which is an alcohol or a mixture of a hydrophilic organic solvent and water.  Hattori at col. 1, lines 52-59. 

Hattori teaches that ammonium p-styrenesulfonate polymer can be produced by polymerizing in its reaction mixture the ammonium p-styrenesulfonate. Hattori at col. 3, lines 20-26.  

Hattori teaches that ammonium salt of an alkali metal p-styrenesulfonate or a polymer thereof is highly useful on an industrial scale.  Hattori at col. 1, lines 38-42. 


H. Efner et al., US 4,954,654 (1990) (“Efner”)

Efner teaches a process for the preparation of dimethylcyclohexylamine from cyclohexanone and dimethylamine.  Efner at col. 1, lines 10-11.  Efner teaches dimethylcyclohexylamine is formed by the liquid phase reaction of the cyclic ketone cyclohexanone and dimethylamine in the presence of a dispersed Raney copper catalyst and a pressure of hydrogen.  Efner at col. 2, lines 64-68. The Efner procedure is summarized as follows:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Efner at col. 6, line 60 – col. 8, line 19.  Thus, Efner teaches a source of dimethylcyclohexylamine.  

Instant Claim 1 is Obvious Over Katsuragawa in View of Hattori

Claim 1 is obvious over Katsuragawa because one of ordinary skill in the art is motivated with a reasonable likelihood of success to prepare purified ammonium p-styrenesulfonate by modifying Katsuragawa Example 1 by replacing p-toluidine with any of N,N-dimethyltoluidine, N,N-diethylaniline, or N-methyldiphenylamine to form the corresponding p-styrenesulfonic acid amine salt for use as the ammonium p-styrenesulfonate precursor.  Such amine salt meets each and every limitation of claim 1.  One of ordinary skill in the art is motivated because Katsuragawa teaches that N,N-dimethyltoluidine, N,N-diethylaniline, and N-methyldiphenylamine are equivalents of p-toluidine.  The obviousness rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143 (I)(A).  The obvious rational is based on the implicit disclosure in Katsuragawa.  MPEP § 2144.01.  



Instant Claim 4 is Obvious Over Katsuragawa in View of Hattori as above, in Further View of Efner

Claim 4 is obvious over Katsuragawa and Hattori as above, in further view of Efner because one of ordinary skill in the art is motivated with a reasonable likelihood of success to prepare purified ammonium p-styrenesulfonate by modifying Katsuragawa Example 1 by replacing p-toluidine with dimethylcyclohexylamine (Applicant’s elected species) to form the corresponding dimethylcyclohexylamine / p-styrenesulfonic acid amine salt for use as the ammonium p-styrenesulfonate precursor.  Such amine salt meets each and every limitation of claim 4.  One of ordinary skill in the art is motivated to employ dimethylcyclohexylamine in Katsuragawa Example 1 because Katsuragawa teaches that suitable amines having the formula R1R2R3N as shown in the reaction formulae (1) and (2) include primary amines, secondary amines and tertiary amines having more than 7 carbon atoms.  Katsuragawa at col. 2, line 67 – col. 3, line 1.  Dimethylcyclohexylamine is a tertiary amine having more than 7 carbon atoms.  One of ordinary skill in the art is further motivated to employ dimethylcyclohexylamine because Efner teaches suitable process for its preparation.  

The obviousness rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143 (I)(A).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622